Citation Nr: 0715872	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  05-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1971 
to January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The veteran's tinnitus is not related to his military 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
January 2004, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a September 2005 letter.  These 
letters read as a whole advised the veteran of the all the 
Pelegrini II elements as stated above.  The veteran was 
afforded with an opportunity to respond to the September 2005 
letter, but he reported that he had no additional evidence 
and requested that his claim be certified to the Board.  Thus 
the Board finds that the late timing of the notice of the 
fourth Pelegrini II element is nonprejudicial error as the 
veteran has been afforded appropriate notice and process.    

The Board also notes that the veteran was not provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
as the veteran's appeal was certified to the Board prior to 
the issuance of the Court's decision.  However, given the 
denial of the veteran's claim, any questions as to a 
disability rating or effective date are moot.  Thus the Board 
finds that the veteran has not been prejudiced by VA's 
failure to provide notice on these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are of record.  The veteran 
did not identify any VA treatment.  Although the veteran 
identified private treatment records, none of those obtained 
by the RO related to this claim.  The veteran was notified in 
the rating decision, Statement of the Case and Supplemental 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has not 
identified any evidence relevant to his claim that has not 
been obtained.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran 
underwent VA audio examination in September 2003.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 




II.  Analysis

The veteran seeks service connection for tinnitus.  The only 
medical evidence with regard to tinnitus is a VA examination 
from September 2003.  The veteran reported a gradual onset of 
tinnitus over a period of 10 years, not associated with any 
specific event.  He reported intermittent unilateral left ear 
tinnitus that typically occurs perhaps three or four times 
each year, each episode less than a minute in duration.  The 
examiner opined that it was as likely as not that the 
veteran's tinnitus was not the result of military noise 
exposure because of the relatively long period of time 
between the veteran's discharge from the military in 1980 and 
the onset of symptoms in the early 1990s.  

None of the treatment records in the claims folder reveal any 
treatment for or complaints of tinnitus.  The veteran 
underwent a general medical examination in February 1981 at 
which he denied having any hearing problems or ringing in his 
ears.

Presuming that the veteran has tinnitus as reported at the 
September 2003 VA examination, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The service medical records do not reveal any complaints of 
or treatment for tinnitus.  The veteran did not report having 
tinnitus at his separation examination in November 1979 or at 
the VA examination in February 1981.  The only evidence of 
tinnitus is the September 2003 VA examination, and the 
medical opinion given therein fails to establish a link 
between the claimed tinnitus and any injury or disease 
incurred in service.  The veteran's allegation as to 
continuity of symptomatology, standing alone, is not 
plausible in light of the absence of evidence of continuous 
symptomatology.  See McManaway v. West, 13 Vet. App. 60, 66-
67 (1999).  Furthermore, service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000). Almost 
twenty years separates the veteran's discharge from service 
and the first medical evidence of complaints of tinnitus.  
Thus service connection is not warranted, and the veteran's 
appeal is denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


